Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This responsive to the amendment filed 5/17/2022. Applicant amended claims 27- 28, 30, 32, 42 – 44; claims 27 – 44 are pending in this application.

Response to Arguments
Applicant’s arguments with respect to claims 27 have been considered but are moot because the new ground of rejection does not rely on the interpretation of the reference applied in the prior rejection of record for matter specifically challenged in the argument. 
Applicant argues German Patent Document to Jobst et al. DE 2747707 “separately discloses a by-pass valve 16 that opens automatically at a sufficiently high pressure downstream of the by-pass valve 16” and concludes “[t]he by-pass valve 16 is not own-medium-actuated and does not open automatically when pressure upstream exceeds a specific maximum pressure.”
	Examiner respectfully disagrees. The German Patent document disclose a flushing system comprising a solvent valve (4). The flushing system comprising an overpressure valve 16 is used to remove old paint during color change. The solvent is directed to the inlet (7) and flows through outlet line (8) and into the tank (10). Examiner maintains the overpressure valve 16 is designed open when the pressure is sufficiently high in chamber 19 – the inlet to valve 16. Examiner maintains valve 16 opens when the “upstream pressure” reaches a specific maximum pressure and not as the Applicant asserts “by-pass valve 16 that opens automatically at a sufficiently high pressure downstream of the by-pass valve 16.”
Applicant’s amendment to claim 44 overcomes claim objection of the previous office action.
	Applicant’s amendment to the specification overcomes the objections to the specification and drawing of the previous office action.
	Applicant’s amendment to claims 27, 28, 30, 32, 42 and 43 overcome the 35 USC 112 (b) rejection of the previous office action.
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Double Patenting
This application is a continuation of a previously issued patent US 10,807,110 (application 15/738584). Application 15/738584 was restricted based on unity of invention standard (office action dated 8/15/2019), in response applicant elected an embodiment including generic claim 27. Subsequently the application was patented as US Patent 10,807,110. The present application is a continuation (not a divisional) of application 15/738584 with the generic claim 27. The generic claim is rejected for double patenting as per MPEP 806.04(i).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,807,110. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application claim 27 requires “Application device for applying a coating agent, comprising: a) a first coating agent connection for supplying a first coating agent, b) a first coating agent line which leads in the application device from the first coating agent connection and guides the first coating agent, and c) a first overpressure valve which is arranged in the first coating agent line and controls the flow of the first coating agent, the first overpressure valve being controllable by a first control signal, the first overpressure valve being own-medium-actuated which, in order to avoid an overpressure fault, opens automatically when pressure upstream of the first overpressure valve exceeds a specific maximum pressure”, claim 1 of US Patent 10,807,110 requires “Application device for applying a coating agent, comprising: a) a first coating agent connection for supplying a first coating agent, b) a first coating agent line which leads in the application device from the first coating agent connection to an application element and guides the first coating agent, and c) a first valve which is arranged in the first coating agent line and controls the flow of the first coating agent, the first valve being controllable by a first control signal, d) wherein there is arranged in the first coating agent line an own-medium-actuated first overpressure valve which, in order to avoid an overpressure fault, opens automatically when the pressure upstream of the first overpressure valve exceeds a specific maximum pressure, e) wherein the first valve is arranged in the first coating agent line between the first overpressure valve and the application element, f) a first return connection for returning fluids into a first return system, g) a first return line branches from the first coating agent line upstream of the first overpressure valve, h) the first return line opens into the first return connection, and i) in the first return line there is arranged a third overpressure valve which is own-medium-actuated and opens automatically when the pressure in the first return line upstream of the third overpressure valve exceeds a specific maximum pressure.” Examiner maintains a valve opening automatically when the pressure upstream exceeds a specific maximum pressure meets the limitation “controls the flow of the first coating agent.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 27 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Patent Document to Jobst et al. (DE-2747707).
	Regarding claim 27, Jobst et al. disclose an application device (Fig. 2) for applying a coating agent, comprising: a) a first coating agent connection (7) for supplying a first coating agent, b) a first coating agent line which leads in the application device from the first coating agent connection and guides the first coating agent – examiner is interpreting the housing duct from the connection 7 to meet this limitation, and c) a first overpressure valve (16) which is arranged in the first coating agent line and capable of controlling the flow of the first coating agent, the first overpressure valve being controllable by a first control signal (18), the first overpressure valve being own-medium-actuated which, in order to avoid an overpressure fault (a catastrophic failure of the valve), opens automatically when pressure upstream of the first overpressure valve exceeds a specific maximum pressure.
	



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 - 30, are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Strong et al. (2005/0224513) in view of German Patent Document to Jobst et al. (DE 2747707).
Regarding claim 28, Strong et al. disclose a liquid dispensing valve comprising a needle valve having a) a valve seat (46), b) a displaceable valve needle (42) having a needle stem (40)  and a needle head – conical portion, b1) wherein the needle head closes the valve seat (46) when the valve needle is in a closed position, b2) whereas the needle head frees the valve seat when the valve needle is in an open position, c) a flexible membrane (56) which surrounds the valve needle upstream of the needle head in an annular and sealing manner.
Strong et al. do not disclose an application device for applying a coating agent, comprising: a) a first coating agent connection for supplying a first coating agent, b) a first coating agent line which leads in the application device from the first coating agent connection and guides the first coating agent, and c) a first overpressure valve which is arranged in the first coating agent line and controls the flow of the first coating agent, the first valve being controllable by a first control signal, the first overpressure valve being  an own-medium-actuated which, in order to avoid an overpressure fault, opens automatically when the pressure upstream of the first overpressure valve exceeds a specific maximum pressure.
However, German Patent Document teaches an application device for applying a coating agent, comprising: a first coating agent connection for supplying a first coating agent, a first coating agent line (7, Fig. 1) which leads in the application device from the first coating agent connection and guides the first coating agent, and a first overpressure valve (16) which is arranged in the first coating agent line and controls the flow of the first coating agent, the first valve being controllable by a first control signal (18) wherein there is arranged in the first coating agent line an own-medium-actuated first overpressure valve (16) which, in order to avoid an overpressure fault, opens automatically when the pressure upstream of the first overpressure valve exceeds a specific maximum pressure (page 6).
Therefore, a person having ordinary skill in the art would adapt the valve that can be used for accurately adjusting the stroke disclosed by Strong et al. to the coating agent application taught by the German Patent Document to use the valve where the volume of coating dispensed is to be controlled precisely.  
Regarding claim 29, Strong et al. disclose a) the valve needle is displaceably arranged in a valve chamber (50), wherein the valve chamber is cylindrical at least in part, b) the membrane (56) is fixed in the middle to the needle stem of the valve needle in a sealing manner and c) the membrane (56) is fixed by its peripheral edge to the inside wall of the valve chamber in a sealing manner as shown in figure 2.
Regarding claim 30, String et al. disclose a) a valve drive for displacing the valve needle, in particular in the form of a pneumatic valve drive having a piston (44) , b) a coating agent inlet (94) for supplying the coating agent, wherein the coating agent inlet opens into the valve chamber on the side of the membrane remote from the valve drive, so that the membrane seals the valve drive with respect to the valve chamber filled with coating agent, and c) a coating agent outlet (54) for discharging the coating agent, wherein the coating agent outlet opens into the valve seat so that, when the valve needle is in the open position, the coating agent is able to flow through the valve seat to the coating agent outlet (54).
Claim 36 - 39, are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Strong et al. (2005/0224513) in view of German Patent Document to Jobst et al. (DE 2747707) and in further view of US Patent to Zimmerly (6,056,270).
Regarding claims 36 – 39, Strong et al. do not disclose an additional sealing element is installed in the needle head of the valve needle in order to seal the valve seat in the closed position, and b) the sealing element is made of a different material than the needle head of the valve needle, and c) the sealing element is made of a resilient material, wherein the sealing element is made of perfluoro rubber the sealing element is molded onto the needle head and  installed in an annular groove in the needle head.  
However, Zimmerly teaching a fluid control valve with a conical valve teaches a gasket (30) made of buno rubber that is molded and installed in a groove of the valve member to improve wear resistance of the valve member. Therefore, a person having ordinary skill in the art would adapt the Zimmerly teaching of installing a buno rubber molded gasket installed in a groove teaching of Zimmerly to the valve disclosed by Strong et al. to improve useful life of the valve member.
Claim 35 and 40, are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Strong et al. (2005/0224513) in view of German Patent Document to Jobst et al. (DE 2747707) and in further view of US Patent to Jones (6,431,521).
Regarding claims 35 and 40, Strong et al. do not disclose a valve element and seat with the claimed head angles or the valve element is made of titanium.
However, Jones teaches improving a corrosion and bonding resistance to of a valve element by having the valve element made of titanium diboride and having an included angle between 20 and 60 degrees. Therefore, a person having ordinary skill in the art would adapt the Jones teaching of a valve element made of Titanium and the included angle to the valve disclosed by Strong et al. to have a valve that is resistant to corrosion and bonding.

Allowable Subject Matter
Claims 31 – 34, 41- 44  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571) 270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607 and Ken Rinehart can be reached (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753